FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       March 20, 2015

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 14-3272
                                                (D.C. No. 2:12-CR-20153-CM-2)
KARLA MONROY MURILLO,                                       (D. Kan.)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, MATHESON and MORITZ, Circuit Judges.


      The government moves to enforce the plea agreement, containing an appeal

waiver, it entered into with Karla Monroy Murillo. Ms. Monroy Murillo does not

oppose enforcement of the appeal waiver. Indeed, she requests that this court enforce

the plea agreement and appeal waiver and dismiss her appeal. After independently

considering the plea agreement and plea and sentencing hearing transcripts in light of

the three-prong analysis set forth in United States v. Hahn, 359 F.3d 1315, 1325


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(10th Cir. 2004) (en banc) (per curiam), we conclude that the motion to enforce

should be granted.

      Accordingly, we grant the government’s motion to enforce and dismiss this

appeal.


                                              Entered for the Court
                                              Per Curiam




                                        -2-